Citation Nr: 0737819	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  00-02 060A	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disability to include depression and 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of both 
knees.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to June 1987.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Los Angeles, California RO.  In 
February 2000, a hearing was held before a hearing officer at 
the RO; a transcript of that hearing is associated with the 
claims file.  The veteran also requested a Travel Board 
hearing, but she failed to appear for such hearing.  In 
October 2003, the case was remanded for additional 
development and notice.  In January 2007, it was remanded for 
additional development.

The matter of entitlement to service connection for a 
bilateral knee disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on her part is required.


FINDING OF FACT

It is not shown that any current psychiatric disorder was 
manifested in, or is related to, the veteran's service; and 
the evidence does not show a DSM-IV diagnosis of PTSD, or 
that she was subjected to her alleged stressor event in 
service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disability to include depression and PTSD is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  April 2004, October 2004, February 
2007, and May 2007 correspondence from the RO informed the 
veteran of the evidence and information necessary to 
substantiate the claim, the information required of her to 
enable VA to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  She was also advised to submit 
evidence in her possession and was provided notice regarding 
disability ratings and effective dates of awards.  A December 
1999 statement of the case (SOC) and August 2000 and August 
2007 supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of governing legal criteria, and of the 
bases for the denial of the claim.  The veteran has received 
all critical notice, and has had ample opportunity to respond 
after notice was given.  The claim was thereafter 
readjudicated.  See August 2007 SSOC.  The veteran is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it so alleged.

The record includes the veteran's service medical records 
(SMRs) and reports of pertinent outpatient treatment 
(including VA).  She has not identified any pertinent records 
that remain outstanding.  VA arranged for the veteran to be 
examined [Notably, the Board sought another examination; the 
veteran failed to report.]  VA's duty to assist is met.

II. Factual Background

The veteran's service records include August and September 
1986 entries by a social worker that there were reports of 
"CA" under investigation.  No details or explanations were 
provided.  On service discharge examination there was no 
mention of psychiatric complaints, findings, or diagnosis.  
Psychiatric evaluation was normal.  The veteran's service 
personnel records do not show any deterioration in her 
performance.  The only area where she appeared to have had 
difficulty was in being overweight.  

A March 1997 psychiatric admission report notes that the 
veteran was having marital problems and that her husband had 
moved out almost a year earlier.  Her admission was 
precipitated by an encounter with her husband the day before.  
She reported that she became very upset, and thinking that 
she was suicidal he called the police.  Her social history 
indicated that she met her current husband while she was in 
the Navy and that she had two children from a previous 
relationship.  The diagnosis was depression NOS plus marital 
problems.  Another March 1997 treatment record notes that she 
reported that her brother had molested her from the age of 
ten until she was fifteen, and that her mother offered no 
support when she reported what had happened.  Continuing 
treatment records from March 1997 to March 1998 indicated 
that she was going through various life stressors such as a 
divorce, the attempted rape of her teenage daughter by a 
neighbor, and her teenage daughter's pregnancy.  Diagnoses 
included complicated bereavement, dysthymia, and major 
depressive disorder (including rule out major depressive 
disorder as secondary to a major medical issue).

In March 1999, the veteran reported that during her 
assignment to AIMD she was repeatedly harassed by a superior, 
Chief H., and that this began shortly before she was assigned 
to work in the senior enlisted quarters.  She indicated that 
the harassment initially was confined to inappropriate 
comments, but on one particular day when she was working in 
the building alone he came in, called her names, grabbed her 
arm, ripped her shirt, and then ran when voices were heard in 
the hallway.  Two officers came to her assistance.  They 
advised her to not report the incident and promised that she 
would not be left alone in the building anymore.  She 
indicated that after she was transferred he continued to make 
comments about her to other people.  After she started 
dating, Chief H. made comments to him as well.  Her boyfriend 
eventually shoved him, which led to her harasser filing 
assault charges against her boyfriend.  Eventually the 
department became aware of the harassment and she was again 
advised not to press charges because it would ruin Chief H's 
career.  She also indicated that she was told that it would 
reflect badly on her in her service record, and that she 
would be labeled a trouble-maker.  She was told that he would 
be ordered to stay away from her.  After that he never said 
anything to her directly.  The veteran indicated that these 
events occurred between 1980 and 1983.  

During a February 2000 personal hearing, the veteran 
described the incident involving Chief H.  She stated that 
after he grabbed her he pinned her against a counter and 
tried to kiss her.  She also said that after the incident 
with her boyfriend she was told that Chief H. would be 
retiring in June 1981 and would be gone.  

Another stressor she reported occurred after she went to 
Spain in 1983.  At a Christmas party, a Chief Petty Officer 
told her that he wanted to have sex with her and when she 
refused he became angry.  After that he would comment about 
her being a single mother and that it wasn't like she hadn't 
had it before.  She also alleged that he gave her lower 
evaluations than merited.  She asked him if it was because 
she wouldn't sleep with him, but they were interrupted before 
he could answer.  At that point he indicated that there was 
an error in her evaluations and that they would be corrected.  
She indicated that they were raised.  She stated that from 
1984 to 1986 she received counseling for depression.  

A January 2000 treatment record from C. M., clinical social 
worker, indicated that the veteran described how she was 
almost raped by two different Chiefs.  She reported that 
after one Chief solicited sex with her he gave her 
unsatisfactory evaluations.  When she threatened to expose 
him, he changed the evaluations and she was taunted for being 
"frigid" and "a lesbian".  The social worker indicated 
that the veteran's symptoms were consistent with major 
depression and PTSD that possibly stemmed from sexual 
harassment and assault while in the military.  The veteran 
also had some unresolved grief over her divorce and a history 
of abusive relationships that started in childhood.  In a 
February 2000 statement, L. M. stated that she had provided 
the veteran therapy since November 1999.  She commented that 
in the course of treatment it became evident that the veteran 
had PTSD as a result of an attempted rape and sexual 
harassment in the military.  She indicated that the veteran 
experienced chronic major depression, anxiety and panic 
attacks, nightmares, avoidant and isolative behaviors, and 
fear of men in general.  PTSD was diagnosed.

On November 2004 VA psychiatric examination, the claims file 
was reviewed.  The veteran reported that a Chief Petty 
Officer tried to rape her during her first period of 
enlistment, but there were no such incidents or harassment 
during her reenlistment period for 1983 to 1987.  She 
indicated that she received group counseling from 1991 to 
1995, and that she and her husband separated in 1995 after he 
retired from the military.  She complained of feeling 
depressed, being tearful, sleep difficulty, and of having 
nightmares of the attempted rape.  The diagnosis was major 
depression.  The examiner opined that the veteran did not 
appear to meet the criteria for a DSM-IV diagnosis of PTSD, 
and that there was nothing in her claims file to substantiate 
the claim that her mental problems began in service.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303. 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and they 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994).  Where the stressor alleged is related 
to personal/sexual assault, evidence from sources other than 
service records may be used to corroborate the stressor 
event.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  
There is no evidence that a psychiatric disorder was 
manifested in service.  Although the veteran contends that 
she received psychiatric treatment in service, her SMRs do 
not mention of psychiatric treatment. [A social worker made 
reference to "CA" in 1986; however, no explanation was 
provided.  ]  There is no objective evidence of treatment 
until 1997, some ten years postservice.  Notably, a lengthy 
time interval between service and the earliest medical 
documentation of complaints or findings of a disability for 
which service connection is sought is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).   

There is only one competent (medical) opinion that addresses 
the etiology of the veteran's psychiatric disability (other 
than PTSD).  That opinion (by a VA examiner) is essentially 
to the effect that the veteran's psychiatric disability is 
unrelated to her service.

As for PTSD, there is conflicting evidence whether the 
veteran meets the criteria for a diagnosis of PTSD.  The 
probative value of medical opinion evidence is based on the 
medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Supporting 
the veteran's claim is an opinion by a VA clinical social 
worker who listed several symptoms and opined that they were 
due to PTSD.  The November 2004 VA examiner, on the other 
hand, found that the veteran did not meet the criteria for a 
diagnosis of PTSD.  The Board finds this opinion more 
persuasive, as it was offered upon review of the veteran's 
claims file and examination, and the examiner specifically 
considered DSM-IV criteria, whereas the VA clinical social 
worker's opinion did not indicate what criteria were 
considered, identify evidence corroborating that a stressor 
event occurred in service, or list the full constellation of 
symptoms the diagnosis.  [Notably, the Board sought further 
development in this matter, but the veteran failed to appear 
for the scheduled examination.]  Consequently, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran has a diagnosis of PTSD.  

Furthermore, even if the veteran had an unequivocal diagnosis 
of PTSD, it would be insufficient to establish service 
connection for such disability in the absence of credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  As the veteran did not 
engage in combat, and her alleged stressor for a diagnosis of 
PTSD is of a noncombat nature, to establish entitlement 
service connection for PTSD, there must be credible 
supporting evidence that the alleged stressor event in 
service on which a diagnosis of PTSD is based actually 
occurred.  The Board does not find her accounts of sexual 
harassment or sexual assault credible because there is no 
corroborating evidence of these events.  Notably, there is no 
evidence in service records of substance abuse, episodes of 
depression, panic attacks, or unexplained behavior changes 
which would suggest that some sort of mental trauma had 
occurred.  Service personnel records do not a decline in her 
performance.  The veteran has not provided any statements 
from individuals aware of her harassment or assault.  
Furthermore, she did not discuss the alleged incidents until 
after she filed a claim for compensation.  Notably, 
psychiatric treatment prior to her compensation claim show 
that the only sexual abuse she reported was at the hands of a 
brother who, she alleged, molested her for five years.  
Notably, a VA examiner reviewed the record and found no 
evidence corroborating the alleged stressor events.  The fact 
that the veteran reenlisted after the time she alleges 
harassment in service occurred also weighs against her 
credibility, and mitigates against her claim.   

In view of the foregoing, the Board finds that it is not 
shown that the veteran was subjected to a stressor event in 
service, or that she has PTSD.  Furthermore, the 
preponderance of the evidence is against a finding that any 
other chronic acquired psychiatric disability is 
etiologically related to the veteran's service.  Therefore, 
the preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

Service connection for a variously diagnosed psychiatric 
disorder to include depression and PTSD is denied.

REMAND

In November 2004, a VA examination was conducted to determine 
the nature and etiology of the veteran's bilateral knee 
disability.  Because a diagnosis was provided without a 
medical nexus opinion, follow-up was sought.  A July 2005 
addendum by a physician's assistant indicates that "it is as 
likely as not the veteran's knee problems currently were 
caused by the military".  The opinion ostensibly is based on 
medical record documentation, the veteran's history, military 
MOS, and her military assignments.  The opinion (supporting 
the veteran's claim) on its face conflicts with the rationale 
provided (which argues against the claim).  As this is the 
only medical opinion of record, clarification is needed.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from the 
physician's  assistant who provided the 
July 2005 opinion clarification as to the 
likely etiology for the veteran's 
bilateral patellofemoral pain syndrome.  
If that medical consultant is 
unavailable, the RO should schedule 
arrange for the veteran to be scheduled 
for an orthopedic examination to 
determine the likely etiology of the 
veteran's bilateral knee arthritis.  
Based on review of the veteran's claims 
file and examination of the veteran the 
physician should opine whether the 
veteran's bilateral knee disability is at 
least as likely as not (a 50 percent or 
greater probability) related to his 
service. The examiner must explain the 
rationale for the opinion given.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and her 
representative opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


